I concur in affirmance; but because of the opinion submitted by Mr. Justice WIEST I feel that our opinion should be amplified by showing more fully the manner in which appellant's case was submitted to the jury. This seems necessary because I think it clearly appears that the judge in charge of this proceeding did submit to the jury the issue of the necessity of taking appellant's property for this public improvement. The jury was instructed, in part, as follows:
"This is what is known, under our procedure, as taking of property under the law of eminent domain, and in this country we are committed to private *Page 422 
ownership of property, and before a person's private property may be taken, for public use, two things must be established: First, necessity for it being taken, and the court will define to you what is meant by that term; and the other is, if it be taken for public use, there must be just compensation paid for it. * * *
"The petition sets out, as the court has already said to you, the essential part, the taking of this property for 'perpetual right of way for street purposes, and temporary easement for embankment purposes.' * * *
"The first thing you do, ladies and gentlemen, is determine the question of necessity. If you find there is no necessity, as the court has told you what the term means, then that is as far as you go. You don't concern yourselves with any additional procedure, or the fixing of compensation because the determination of necessity in the negative — no necessity — ends the case and you sign the verdict roll in the proper place, as you have been instructed, * * * to that effect, and that ends the case. If, however, you find it is desirable, you find there is necessity, as the court has defined the term to you, then you proceed to fix what is termed just compensation. * * *
"Private property shall not be taken for public use, without the necessity therefor being first determined and just compensation therefor being first made or secured in such manner as shall be prescribed by law. When private property is taken for the use or benefit of the public, the necessity for using such property and the just compensation to be made therefor, except when to be made by the State, shall be ascertained by a jury of 12 freeholders. * * *
"The determination of necessity and the award of compensation in case necessity is found is not to be made by the court, but by a jury of 12 freeholders residing in the vicinity of such property. * * * *Page 423 
"The question of necessity is for the determination of the jury."
The plain issue as submitted to the jury was: (1) Whether there was a necessity for taking appellant's property incident to the contemplated improvement; and (2) if necessity was established the jury was "to proceed to fix what is termed just compensation." In so submitting the case appellant's constitutional rights were fully protected. Such rights are in no way violated in consequence of the legislature having provided for a separate proceeding by which appellant's consequential damages resulting from the change made in the street grade may be ascertained. That is a matter wholly apart from taking a portion of appellant's property for the use or benefit of the public. If appellant has suffered damages in consequence of this change in the street grade, the city is entitled to have the amount of such damages determined in accordance with statutory procedure. See Act No. 114, § 9, Pub. Acts 1925, as added by Act No. 335, Pub. Acts 1931 (Comp. Laws Supp. 1940, § 4521-1, Stat. Ann. § 9.1149).
The judgment entered is affirmed, with costs to appellee.
SHARPE, C.J., and BUSHNELL, BOYLES, CHANDLER, McALLISTER, and BUTZEL, JJ., concurred with NORTH, J.